Citation Nr: 1118633	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether there was CUE in the January 1999 RO decision that set the effective date of December 4, 1992 for the award of service connection and compensation benefits for disability due to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO, in pertinent part, determined that CUE was not present in a determination that set December 4, 1992 as the effective date for the award of service connection and compensation benefits for disability due to schizophrenia.  


FINDINGS OF FACT

The record does not establish that any of the correct facts, as they were known at the time, were not before the RO on January 22, 1999, or that the RO incorrectly applied statutory or regulatory provisions at that time such that the outcome of the determination (the assignment of December 4, 1992 for the award of service connection and compensation benefits for disability due to schizophrenia) would have been manifestly different but for the error.


CONCLUSION OF LAW

The January 1999 RO decision assigning December 4, 1992 as the effective date for the award of service connection and compensation benefits for disability due to schizophrenia did not contain clear and unmistakable error (CUE) 38 C.F.R. § 3.105 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist (VCAA).  

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The United States Court of Appeals for Veterans Claims (the Court) has held that VCAA is not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE claims are requests for revision of previous decisions and are fundamentally different from any other kind of action in the VA adjudicative process. A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100. The Court also held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions." Id. at 179.

Accordingly, the board concludes that VCAA notice is not required in this case.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Additionally, a CUE claim generally does not involve the submission of evidence beyond what already resides in the claims folder.  The outcome in this case is determined from an analysis of the evidence contained in the claims folder as of January1999.  Thus, remand for further evidentiary development will serve no purpose in this instance.

The Board adds that the veteran is represented by a service organization, which is obviously familiar with both the facts and the law.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010). 

II.  CUE CLAIM

In June 2006, VA received the Veteran's statement raising the question of the propriety of the December 4, 1992 effective date assigned by the RO in its 1999 rating action awarding service connection and compensation benefits for disability due to a psychiatric disorder.  This statement alleged that the Veteran should receive back benefits to 1977, as this was purportedly the year when he formally filed a claim for service connection.  This statement has been properly treated by the RO as a claim asserting CUE in the RO determination establishing December 4, 1992 as the effective date for the award of service connection and compensation benefits for disability due to a psychiatric disorder.    

Looking through the file, it appears that the RO, in a January 1999 rating action, effectuated a December 1997 Board decision that determined new and material evidence was received to reopen a claim for service connection for a psychiatric disorder, and then proceeded to award service connection.  By way of the January 1999 decision, the RO awarded service connection with an initial 40 percent rating, effective from December 4, 1992 (the date of receipt of a letter that is viewed as the first petition to reopen the Veteran's previously denied claim for service connection for a psychiatric disorder).  In April 1999, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned and specifically stated that he should get a 100 percent rating dated back to December 4, 1992.  [While the Veteran also made an equivocal and unclear statement referencing February 1977, this statement from April 1999 was too vague to be construed by the RO then, or by the Board today, as attempt to file a NOD with the effective date assigned for service connection for schizophrenia.]  

Subsequently, in a July 1999 DRO decision, the RO granted in full the Veteran's demand for a 100 percent rating effective from the date of initial entitlement, December 4, 1992.  The July 1999 decision left undisturbed the effective date that had been established by the RO in January 1999.  The Veteran was informed of the decision and notified that his claim was granted in full.   He did not express any disagreement whatsoever, nor did he attempt to pursue a claim for an earlier effective date.    

Thereafter, the Veteran did not submit any documents or statements that could reasonably be construed as wishing to appeal the effective date of December 4, 1992 for entitlement to service connection for schizophrenia within the appellate period following the 1999 RO decisions.  Therefore, those matters have been resolved and are not in pending appellate status.  In fact he did not submit any sort of document challenging this effective date until June 2006, and thus is not shown to have prosecuted any effective date claim following the 1999 rating.   

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of clear and unmistakable error, or CUE. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).


In order for the Veteran to prevail in his CUE claim, he would need to establish that an effective date prior to December 4, 1992 for service connection for schizophrenia would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.

As stated by the Court, for CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell v. Principi, 3 Vet. App. at 313. "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom.  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ["broad-brush" allegations are insufficient].  A disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist the veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome- determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The pertinent laws and regulations that governed effective date matters at the time of the January 1999 rating in question are discussed below.  

Unless otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (1998).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (1998).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. (1999).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155.  A report of examination or hospitalization will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement. 38 C.F.R. § 3.157. (1998).

38 U.S.C.A. § 5110(h)(1) provides that whenever any disallowed claim is reopened and thereafter allowed on the basis of new and material evidence resulting from the correction of military records of the proper service department under section 1552 of title 10, or the change, correction, or modification of a discharge or dismissal under section 1553 of title 10, or from other corrective action by competent authority, the effective date of commencement of the benefits so awarded shall be the date on which an application was filed for correction of the military record.  The veteran has cited the provisions of 38 U.S.C.A. § 5110(h)(1) as a possible basis for CUE regarding entitlement to an earlier effective date for service connection for schizophrenia.

The Board will recount the procedural background, upon which the assignment of the December 4, 1992 effective date for service connection for schizophrenia was made by the January 1999 rating.

The Veteran first filed a claim in September 1977 for service connection for a psychiatric disorder classified as thought disorder-disorganized thinking, inappropriate statements, flat affect and inability to abstract.  He also referenced having schizophrenia in the September 1977 claim.  The RO denied service connection for a "nervous condition" in a December 1977 rating which found that his nervous condition was a constitutional or developmental abnormality for which benefits were not payable under the law.  Notice was sent the same month.  The Veteran appealed the RO determination, but it was upheld by the Board.  In its February 1979 decision, the Board denied service connection for a psychiatric disorder, finding that the Veteran had a personality disorder not subject to service connection.

The Veteran attempted to reopen his claim with a July 1980 doctor's statement.  The RO denied the petition in decisions dated in August 1980 and September 1980.  He again appealed to the Board.  In a December 1981 decision, the Board denied the petition to reopen, finding that the additional evidence received did not provide a new factual basis upon which to grant a claim for service connection for schizophrenia.  

A few days after the Board's decision, the RO (in December 1981) issued a decision confirming and continuing the denial of service connection for a nervous condition.  The Veteran did not appeal the RO's December 1981 denial.  The Veteran also did not appeal an October 1988 rating decision which found that a doctor's September 1988 statement regarding his psychiatric condition (used as a petition to reopen) did not warrant a change in the prior decisions to deny service connection for his psychiatric disability.  He did not appeal this decision.

In September 1989 the Veteran again submitted a doctor's statement regarding his psychiatric condition as a petition to reopen his previously denied claim for service connection.  The RO in an October 1989 decision again denied his claim finding that no new and material had been submitted to warrant a change in the prior denials of service connection for his psychiatric disorder.  He appealed this denial to the Board.  In an October 1990 decision, the Board determined that the prior Board denials of May 1978 and December 1981 (which denied service connection for a psychiatric disorder) were final and that no new factual basis had been presented to demonstrate that a psychiatric disorder had been incurred or aggravated by service.  The Veteran appealed this October 1990 Board denial to the Court of Appeals for Veterans Claims (CAVC).  In a June 1992 decision, the Court affirmed the Board's October 1990 decision, which granted VA's motion for summary affirmance.  There is no evidence that the Board reconsidered its October 1990 decision.

Thereafter, no statements or evidence was submitted until December 4, 1992, when a doctor's statement was submitted addressing his psychiatric condition.  This statement was accepted as a petition to reopen the Veteran's previously denied claim for service connection for a psychiatric disorder.  The RO in a June 1993 rating denied this petition to reopen, and the Veteran appealed this denial to the Board.  In a December 1997 decision, the Board reopened the claim, addressed the matter on the merits, and awarded service connection for schizophrenia.  The January 1999 rating then effectuated the Board's grant of service connection for schizophrenia, effective December 4, 1992.

Along with the VA's procedural history, the evidence before the RO in January 1999 is shown to have included the service department records.  These records did show complaints of a psychiatric nature in service, including complaints of not being able to adjust to the military in September 1976 and feelings that everything was too fast for him, with follow-up a few days later airing other complaints of lack of attention, dizziness, nervousness and occasional blurred vision.  The Veteran was noted to want to leave the service and the psychiatric examiner's evaluation was negative for findings to support his complaints.  Other service treatment records from January 1977 noted complaints of depression and suicidal thoughts, and in February 1977 he was given a neuropsychiatric diagnosis of immature personality, and was recommended discharged by reason of unsuitability.  Thereafter he underwent a VA examination in August 1977 and was diagnosed with depression and a schizoid personality, perhaps schizophrenic reaction.  A later VA examination in November 1977 diagnosed him as having a personality disorder with schizoid and immature features.  He was also noted to have some borderline features.  Of note, these records formed the basis for the original denial for service connection for a psychiatric disorder (nervous condition) by the RO in December 1977, later upheld by the Board decision of February 1979, on the basis that he had a personality disorder not subject to service connection.  

The medical evidence before the RO in January 1999 also included private medical records from 1980 to 1990, which showed a diagnosis of schizophrenia for which the Veteran received treatment and medications, but provided no medical opinion as to whether the schizophrenia began in service.  The evidence also included the December 4, 1992 private psychologist's statement which is noted to form the basis for the effective date for the award of service connection.  This statement is noted to have included an opinion stating the psychologist's belief that the Veteran's schizophrenia was related to service and had occurred in service.  Additional evidence included the September 1993 VA examination which opined that the Veteran's schizophrenia had manifested in service as prodomal symptoms that only became apparent after service, and that his schizophrenia should be service connected.  This additional evidence formed the basis of the Board's eventual decision in December 1997 to reopen the claim and award service connection.  The Board's decision was later effectuated by the RO in the January 1999 decision that assigned the effective date of December 4, 1992.  

Additionally before the RO in the January 1999 decision, were documents associated with other procedural actions/litigations outside of his VA adjudications, that were nevertheless associated with the claims folder, and thus were before the Board or RO at the time of certain adjudications.  These include records from a Federal Court litigation associated with a lawsuit that the Veteran had filed against the United States Navy.  The suit appears to have been filed to request a correction of his Navy records.  The documents reveal that the Veteran attempted to amend the complaint to include multiple parties and individuals as defendants, in addition to the Navy.  One of the parties included the director of the VA.  The District Court of the United States for the Western District of Pennsylvania (hereinafter referred to Federal District Court) is noted to have dismissed the complaint against the multiple defendants other than the Navy in a November 1980 memorandum order.  The complaint against the Navy was dismissed by the Federal District Court in a June 1981 order.  These documents pertaining to the civil litigation were in the VA's possession in January 1981 and August 1981, and thus were of record at the time of the RO rating and Board decision both dated in December 1981 (which had upheld the prior denials of service connection for a psychiatric disorder), and in all subsequent VA adjudications leading up to the RO's rating in January 1999.  

Likewise the record contains multiple duplicate correspondences from the Veteran and from the Board for Correction of Naval Records as pertaining to an application for correction of his Naval record based on his claims that he had a service connected disability, and included his allegations that he had an illness that resulted in him going into a coma, then later he fell and hit his head and went back into the coma, with hallucinations and seizures resulting after he came out of the coma again.  These documents were received by the VA in February 1988 and March 1988, and were thus before the RO when it denied his claim in September 1988 and in all subsequent VA adjudications leading up to the RO's rating in January 1999.  

Under the laws and regulations governing finality in effect at the time of the 1999 decision, a rating decision becomes final if an appeal is not initiated within one year of the date of notification of that decision. 38 U.S.C.A. § 7105(c).  When the Board disallows a claim, a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7104(b) (West 1991).  A decision of the Board is final unless the Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).  As discussed at length above, with  regard to the claims filed (including petitions to reopen) and VA adjudications prior to January 1999, the procedural history before the RO in 1999 shows that while the filed an original claim for service connection for his schizophrenia in September 1977, such claim and multiple petitions to reopen these claims were denied and the decisions became final, pursuant to this criteria in effect in 1999.  A review of the procedural history (to include the history surrounding the non-VA procedural actions/litigations) has shown that there were no outstanding claims pending prior to December 4, 1992.  

The most recent prior final decision is shown to have been the Board's October 1990 decision declining to reopen the previously denied claim for service connection for a psychiatric disorder.  This decision was upheld by the CAVC in October 1992.  

As noted above, the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (1998).

Here the earliest document that may be deemed a claim to reopen was received on December 4, 1992.  As previously noted, there was no evidence or contentions submitted from the Veteran between the time of the Board's October 1990 final decision and the December 4, 1992 date that a doctor's statement regarding his schizophrenia was accepted by the VA as a claim.  The RO assigned December 4, 1992 as the effective date of service connection.  Such date is shown to be in accordance with the effective date criteria in effect in January 1999.  See 38 C.F.R. § 3.157, 3.400(r). (1998).  Thus the procedural history of the previously adjudicated claims when considered in accordance to the effective date laws in effect at the time of the January 1999 decision reflects that the laws governing the effective date were correctly applied in assigning the effective date of December 4, 1992.

As pointed out earlier, one means of establishing CUE is to demonstrate that the correct facts, as they were known at the time, were not before the adjudicator at the time of the final decision being challenged.  See Russell, 3 Vet. App. at 313-14. However, upon review of the evidence of pertinent record before the RO in 1999, the Board finds no facts that were misstated or omitted by the RO.  The above procedural and factual history discussed at length above (pertaining to his claims filed, evidence submitted, and VA adjudications) was before the RO in 1999.  The RO made note of the psychiatric history dating back to 1977, and incorporated the opinion from the Board's December 1997 decision granting service connection for schizophrenia based on aggravation of a preexisting condition.  

The evidence was listed and was discussed at length in the January 1999 RO decision.  The RO's consideration should be found to have encompassed all pertinent evidence of record at the time.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  In light of the foregoing, the Board finds that a clear error of fact is not shown, and a finding of CUE on such basis is not warranted.

The veteran has cited the provisions of 38 U.S.C.A. § 5110(h)(1) as a possible basis for an earlier effective date as to this matter; however, this statutory section does not apply in this case, as the reopening and granting of service connection for schizophrenia was not based on corrected military records.  Specifically, the Veteran has alleged that his prior denials were based on cover-ups of records by the Navy, and there are attempts shown to have the records corrected via action through the Federal District Court proceedings which resulted in dismissal of the case in June 1981, and via correspondences to the Board for Correction of Naval Records.  Despite his citation to 38 U.S.C.A. § 5110(h)(1), there is no evidence showing that the Veteran's claim was reopened and granted based on corrected military records.  

In this matter the basis for the Board's December 1997 grant of service connection was the submission of new post service medical evidence that showed the presence of schizophrenia in its prodomal or incipient phase, that was found to have clearly and unmistakably pre-existed his entry into service in September 1976, and was aggravated by service.  Likewise the January 1999 rating that effectuated this grant was based on the Board's decision and did not indicate that military records were corrected.   There is no evidence that the Board's December 1997 grant, or the RO's January 1999 rating which effectuated this grant, was based upon any the correction of military records, as set forth in 38 U.S.C.A. § 5110(h)(1).
  
Another means by which to establish CUE is to demonstrate that the adjudicator incorrectly applied the statutory or regulatory provisions extant at the time.  Moreover, such misapplication must result in an error that is undebatable, such that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  In essence, then, in order for the Veteran to prevail in his claim of CUE, he must demonstrate that application of governing law to the evidence of record could have resulted in only one possible conclusion, namely, that based on governing law at the time, the RO must have assigned an effective date prior to December 4, 1992.  

In this case, the laws in effect in January 1999 pertaining to effective date matters and discussed above, are not shown to have resulted in only one possible conclusion, that of assigning an effective date prior to December 4, 1992.  To the contrary, the effective date laws in effect at the time showed that all rating and Board actions undertaken between the time the Veteran filed his first claim for service connection in September 1977 and the time he filed the claim on December 4, 1992, were all final determinations.  See 38 U.S.C.A. §§ 7103, 7104, 7105 (West 1991).  There were no open and pending claims of record prior to December 4, 1992.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151, 3.155 (1998).  As there were prior final denials at the time the claim was filed on December 4, 1992, this is shown to be the correct date of the new claim under the pertinent laws and regulations in effect in January 1999.  See 38 C.F.R. § 3.400(r) (1998).  Therefore there are no grounds upon which to contest the RO's prior rating action assigning the existing effective date for service connection for schizophrenia.

Finally, the Board notes that to date, the Veteran has not filed a CUE claim with any specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) [any claim of clear and unmistakable error (CUE) must be pled with specificity], aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ["broad-brush" allegations are insufficient].  Here the Veteran's June 2006 statement in which the effective date challenge is first raised, bases such challenge on broad allegations of bias, prejudice, and conspiracies alleged as a "Naval cover-up."  Subsequent written contentions, which include his NOD of August 2006, letters to members of Congress, as well as a petition to the International Court of Justice sent in August 2006 and November 2007, his substantive appeal with enclosures sent in June 2007 and letters sent to the Board in March and April 2009, all continue to express broad allegations of bias, prejudice, and conspiracies alleged as a "Naval cover-up."  He also requested an independent medical evaluation in his June 2007 substantive appeal.  

None of the documents submitted establish a specific allegation of CUE in the assignment of the effective date for the award of service connection and benefits for disability due to psychiatric disability.  At best they merely take issue with how the VA weighed the available facts before it at the time it established the December 4, 1992 effective date.  Again it is noted that a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  See Luallen, supra.  

Accordingly, and for the reasons set forth above, the Board finds that there is no CUE in the January 1999 RO rating decision that set December 4, 1992 as the effective date for the award of service connection and compensation benefits for disability due to a psychiatric disorder.  Therefore an effective date prior to December 4, 1992 for entitlement to service connection for schizophrenia is not shown based on the laws and evidence before the VA in January 1999.  


ORDER

The January 1999 RO determination assigning December 4, 1992 as the effective date for the award of service connection and compensation benefits for disability due to schizophrenia was not clearly and unmistakably erroneous.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


